Stuart, J.
Wilkerson sued Goudie on a note. The common counts were non-prossed, and judgment was rendered by default on the special count.
The only error complained of is, that the judgment was for a larger sum than was due on the note. The amount *1860f the note and interest from date is 393 dollars. The judgment rendered is 418 dollars and 23 cents.
J. F. Draper and J. S. Harvey, for the appellant.
If the excess is remitted, the judgment as to the residue is affirmed; otherwise reversed; and, in either case, at the costs of Wilkerson.